Citation Nr: 0530679	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left elbow fracture, with degenerative changes, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left olecranon nerve transplant, currently evaluated as 20 
percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, through the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
development could be undertaken.  Following attempts to 
complete the requested actions, the AMC's Resource Unit in 
Bay Pines, Florida, confirmed and continued the previously 
assigned ratings in December 2004 and then advised the 
veteran of the action taken.  In response, the veteran 
indicated a desire to withdraw his appeal.  When asked to 
clarify that desire, he was also advised that, if he did not 
provide clarification, his appeal would continue.  No 
response was thereafter received from the veteran and his 
appeal was thereafter returned to the Board for further 
review.  

In a statements submitted by the veteran's representative in 
October 2005, allegations were advanced as to the veteran's 
entitlement to special monthly compensation on the basis of 
loss of use of the left upper extremity, including the hand.  
Such matter has not been previously developed or certified 
for the Board's review and is not herein addressed.  Rather, 
such matter is referred to the RO for initial development and 
adjudication.  

The issue of the veteran's entitlement to an increased rating 
for residuals of a left elbow fracture, with degenerative 
changes, currently evaluated as 40 percent disabling, is 
addressed in the REMAND portion of the decision below.  Such 
remand is to the RO via the AMC.  


FINDINGS OF FACT

1.  The veteran's residuals of a left olecranon nerve 
transplant are not shown to be manifested by more than 
moderate incomplete paralysis of the ulnar nerve.

2.  From January 26, 2001, to the present, the veteran's 
carpal tunnel syndrome of the left hand is shown to be 
productive of severe incomplete paralysis of the median 
nerve, although complete paralysis of the median nerve is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for residuals of a left olecranon nerve transplant 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8516 
(2005).

2.  The criteria for the assignment of a 40 percent rating, 
but none greater, for carpal tunnel syndrome of the left hand 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8515 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in July 
2004 for additional evidentiary and procedural development by 
the AMC, including compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); the conduct of a VA medical examination; 
and readjudication of the claims presented.  All of the 
actions sought by the Board through its July 2004 remand 
appear to have been completed in full as directed, and 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in February 2001 and by the AMC in August 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, VA 
has secured all available pertinent evidence and conducted 
all appropriate development, including affording the veteran 
any needed VA medical examinations.  Hence, the Board finds 
that VA has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Increased Rating: Residuals of a Left Olecranon Nerve 
Transplant

In his claim for increase received by the RO in January 2003, 
the veteran indicated that he was experiencing a burning 
sensation and pain almost daily in conjunction with the 
disability at issue.  His perceptions were noted to be that 
such disorder was worsening and that there was no hope for 
any improvement with any available treatment.  

The record reflects that service connection for residuals of 
an ulnar nerve transplant over the left olecranon area was 
established following Board action in August 1979.  In 
effectuating the Board's decision, the RO in January 1980 
found that the ulnar nerve transplant was proximately due to 
or the result of a service-connected residuals of a fracture 
of the left elbow.  The RO assigned a 10 percent rating 
therefor under DC 8516, effective from August 1978.  Such 
rating remained in effect until, during the course of the 
instant appeal, the RO in September 2001 action increased the 
rating from 10 to 20 percent under DC 8516, effective from 
the date of claim, January 26, 2001.

Under DC 8516, incomplete paralysis of the ulnar nerve on the 
minor side is rated as 10 percent disabling where such 
paralysis is mild, and 20 percent where such paralysis is 
moderate.  38 C.F.R. § 4.124a, DC 8516.  A 30 percent rating 
is for assignment if such paralysis is severe; a 50 percent 
rating is assigned for complete paralysis of the ulnar nerve 
on the minor side with manifestations such as "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers with inability to spread the fingers 
(or reverse) and inability to adduct the thumb; or flexion of 
the wrist is weakened.  Id.  

On a VA joints examination in March 2001, the veteran's left 
hand exhibited a mild weakness of the handgrip and there was 
noted to be moderate intrinsic (ulnar nerve) muscle weakness.  
There was no intrinsic muscle weakness of the fingers of 
either hand.  Sensory examination of the left hand revealed 
mild (ulnar nerve) numbness, estimated by the veteran to be 
confined mostly to the left little finger.  VA neurological 
examination at that time identified evidence of mild 
interosseous and thenar eminence wasting, with 5/5 muscle 
strength at the deltoid, wrist extensors, and wrist flexors, 
and 4/5 strength at the biceps and triceps.  Supination, 
pronation, adduction, and grip strength were 5-/5, but all 
other intrinsic hand muscles were 5/5.  Sensation was 
decreased to light touch, pinprick, and temperature sensation 
of the thumb and all fingers distally, without preference for 
an ulnar distribution.  Vibratory sensation was equal.  The 
assessment was of a left elbow ulnar nerve injury with 
chronic residual pain and ulnar neuropathy and there was 
found to be a resultant motor and sensory impairment, 
moderate in degree.  

Medical records indicate that the veteran was seen by his 
private attending physician in April 2001 because of acute 
tenderness and swelling of the left elbow.  A very enlarged 
elbow was shown, with a fiery red inflammation over the left 
radial epicondyle.  The assessment was of acute bursitis 
versus intra-articular infection.  Additional examination 
later in April 2001 revealed instability on stress testing 
and a 30-degree flexion contracture.  The impression was of 
severe post-traumatic arthritis with three prior surgeries 
and a recent flare of arthritis, now resolved.  

Further VA medical evaluation in August 2004 showed a four-
inch transverse scar over the left olecranon, which was well 
healed and without keloid, redness, or inflammation.  There 
was no loss of ulnar sensation to the fourth and fifth digits 
and no evidence of muscle loss as far as the thenar and 
hypothenar muscles were concerned.  Handgrip strength was 1-
2/5.  Regarding the fingers, the lumbricals were all found to 
be fine.  In evaluating the severity of the ulnar nerve 
impairment, the examining physician concluded that only minor 
ulnar nerve problems were present, with some ulnar weakness 
contributing to decreased handgrip strength.  

In all, the record fails to denote the existence of more than 
moderate incomplete paralysis affecting the ulnar nerve of 
the veteran's minor upper extremity.  Findings or opinions 
indicating the presence of complete paralysis or even a 
severe incomplete paralysis of the ulnar nerve are lacking, 
and to that extent, the veteran's contentions as to an 
increased level of severity beyond that contemplated by the 
currently assigned 20 percent rating are unsubstantiated.  
Inasmuch as a preponderance of the evidence is against the 
veteran's claim for increase, denial of this portion of the 
appeal is required.  

Claim for Initial Rating: Carpal Tunnel Syndrome of the Left 
Hand

In a September 2001 rating decision, the RO awarded service 
connection for a carpal tunnel syndrome of the left hand, 
secondary to the veteran's service-connected fracture of the 
left elbow with degenerative changes.  A 10 percent rating 
was assigned therefor under DC 5210-8515, effective from 
January 26, 2001.  Given that the veteran timely filed a 
notice of disagreement with such rating, the holding in 
Fenderson v. West, 12 Vet.App. 119 (1999) is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.  Thus, the question presented 
for review is whether a rating in excess of 10 percent is 
warranted at any time since January 26, 2001.  

Review of the record indicates that the veteran's carpal 
tunnel syndrome was identified through an electromyogram 
performed by VA in April 2001.  Findings therefrom disclosed 
severe left median sensory motor neuropathy at the wrist, 
consistent with carpal tunnel syndrome and an associated 
conduction block and chronic axon loss.  Such findings were 
echoed on the VA medical examination undertaken in August 
2004, when it was also noted that there were present a loss 
of median nerve enervation at the wrist going into the hand, 
as well as probable entrapment of the median nerve in the 
flexor retinaculum.  While the extent of the veteran's median 
nerve paralysis may be attributable to not only his carpal 
tunnel syndrome, but also the residuals of his service-
connected fracture of the left elbow, all doubt is resolved 
in the veteran's favor and a 40 percent evaluation, but none 
greater, is assigned under DC 8515 for the veteran's carpal 
tunnel syndrome on the basis of severe incomplete paralysis 
of the median nerve from January 26, 2001.  Such action is 
not inconsistent with 38 C.F.R. § 4.68 (2005) as it does not 
in combination with the other ratings in effect for the left 
upper extremity exceed the maximum evaluation for elective 
amputation, were amputation to be performed.  See also 
38 C.F.R. § 4.71a, DCs 5120-5125 (2005).  


ORDER

An increased rating for residuals of a left olecranon nerve 
transplant is denied.  

An initial rating of 40 percent, but none greater, for carpal 
tunnel syndrome of the left hand is assigned from January 26, 
2001, subject to those provisions governing the payment of 
monetary benefits.  


REMAND

The veteran through his representative notes that photographs 
of the veteran's left elbow, which were taken during the 
course of a VA medical examination afforded him in August 
2004, have not been associated with his claims folder for 
review by either the RO or the Board.  As this is the case, 
remand is required to obtain those photographs for inclusion 
in the claims file.  

As well, further clarification from the VA examiner who 
evaluated the veteran in August 2004 is needed, particularly 
in terms of the resultant effects of noted pain and 
functional loss involving his left elbow disorder.  
Additional input is likewise needed to ascertain whether 
there is present ankylosis of the left elbow joint or its 
equivalent, or flail joint, and the degree of any of the 
foregoing.  

Accordingly, the issue of the veteran's entitlement to an 
increased rating for residuals of a fracture of the left 
elbow, with degenerative changes, is REMANDED for the 
following actions:

1.  The photographs of the veteran's left 
elbow which were taken during the course 
of a VA medical examination performed on 
August 11, 2004, at Puget Sound 
HCS/Seattle, must be obtained and 
associated with the claims folder.

2.  Thereafter, the report of the VA 
medical examination conducted on August 
11, 2004, at Puget Sound HCS/Seattle by 
J. S. Hirschowitz, M.D., must be returned 
to Dr. Hirschowitz for the preparation of 
an addendum to his earlier report.  If 
Dr. Hirschowitz is unavailable, or in the 
event that he wishes to further examine 
the veteran, the veteran must be accorded 
an additional VA medical examination for 
evaluation of the nature and severity of 
his service-connected residuals of a left 
elbow fracture.  The veteran's claims 
file in its entirety must be furnished to 
Dr. Hirschowitz or his designee for use 
in the study of this case. 

Ultimately, Dr. Hirschowitz or his 
designee must answer the following, with 
a full supporting rationale, where 
appropriate:  

(a)  Is there present 
unfavorable ankylosis  of the 
left elbow at an angle of less 
than 50 degrees or with 
complete loss of supination or 
pronation?  

(b)  Is flail joint part and 
parcel of the veteran's 
service-connected residuals of 
a left elbow fracture, and if 
so, how?

(c)  Is there present or absent 
objective signs of pain, 
weakened movement, fatigue, 
and/or incoordination of the 
left elbow.  The degree of any 
resulting impairment due to 
these signs must be quantified 
in terms of the resulting 
functional loss.  If possible, 
the additional degree to which 
range of motion is adversely 
affected must be set forth.  
The examiner should address 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups, if the 
veteran describes flare-ups.  

3.  Lastly, the veteran's claim for 
increase for a schedular rating in excess 
of 40 percent for residuals of a left 
elbow fracture must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
This includes, as applicable, 38 C.F.R. 
§§ 4.40, 4.45, 4.59; the holding in 
DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995); and 38 C.F.R. § 4.68 (prohibiting 
the assignment of a combined rating for 
all service-connected disabilities of the 
left upper extremity in excess of the 
rating for elective amputation).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


